UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-2210



SUSAN BIXBY LANGE,

                                              Plaintiff - Appellant,

          versus

NORFOLK CITY POLICE DEPARTMENT; NORFOLK CITY
SHERIFF'S DEPARTMENT; ROBERT J. MCCABE, Sher-
iff; JOHN DOE #1; JOHN DOE #2; JOHN DOE #3;
JANE DOE; ROBERT KOZICH,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CA-96-229)


Submitted:   April 17, 1997                 Decided:   April 24, 1997

Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Susan Bixby Lange, Appellant Pro Se. Harold Phillip Juren, Deputy
City Attorney, Norfolk, Virginia; Samuel Lawrence Dumville, Vir-
ginia Beach, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying relief

on her 42 U.S.C. § 1983 (1994) complaint. We have reviewed the rec-

ord and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Lange v. Norfolk City Police Dep't, No. CA-96-229 (E.D. Va. Aug.
12, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2